Case 17-57688-wlh   Doc 19   Filed 07/14/21 Entered 07/14/21 12:25:04   Desc Main
                             Document      Page 1 of 4
Case 17-57688-wlh   Doc 19   Filed 07/14/21 Entered 07/14/21 12:25:04   Desc Main
                             Document      Page 2 of 4
Case 17-57688-wlh   Doc 19   Filed 07/14/21 Entered 07/14/21 12:25:04   Desc Main
                             Document      Page 3 of 4
Case 17-57688-wlh   Doc 19   Filed 07/14/21 Entered 07/14/21 12:25:04   Desc Main
                             Document      Page 4 of 4
